                 Case 5:18-cr-00612-EJD Document 14 Filed 01/31/19 Page 1 of 6




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 KATHERINE GRIFFIN (CABN 282162)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        Katherine.Griffin@usdoj.gov

 8 Attorneys for United States of America

 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                            SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                     ) CASE NO.: 5:18-CR-612-EJD
                                                   )
14           Plaintiff,                            ) STIPULATION AND [PROPOSED] PROTECTIVE
                                                   ) ORDER REGARDING DISCOVERY MATERIALS
15      v.                                         )
                                                   )
16   JOHN MAGAT,                                   )
                                                   )
17           Defendant.                            )
                                                   )
18                                                 )
19           The defendant, JOHN MAGAT, is currently charged in the above-captioned case with Felon in
20 Possession of Firearms and Ammunition, in violation of 18 U.S.C. § 922(g)(1) (Count One).

21           At the defendant’s request, the United States will produce documents and other materials
22 pertaining to the above-listed charges to defense counsel. Materials contained in this production are

23 deemed by the government to be sensitive (based on witness safety concerns or other comparable

24 concerns), and as such, will be designated and/or labeled as “PROTECTED MATERIALS.”1 Any

25

26           1
            If defense counsel disputes the government’s designation of specific materials as PROTECTED
27 MATERIALS,      then, after meeting and conferring with the government, the defense counsel or the
   government may seek Court intervention to resolve the dispute. Pending resolution of the dispute the
28 disputed materials shall continue to be treated as PROTECTED MATERIALS subject to the terms of this
   Protective Order.
     PROTECTIVE ORDER
     5:18-CR-612-EJD                                 1
               Case 5:18-cr-00612-EJD Document 14 Filed 01/31/19 Page 2 of 6




 1 PROTECTED MATERIALS are deemed produced pursuant to the following restrictions:

 2                  1.     Except when actively being examined for the purpose of the preparation of the

 3 defense of defendant, the PROTECTED MATERIALS shall be maintained in a locked, safe, and secure

 4 drawer, cabinet, room or safe or secure electronic device (e.g., computer, memory stick), which is

 5 accessible only to defense counsel, members of his or her law firm who are working with him or her to

 6 prepare the defendant’s defense, and his or her investigator(s).

 7                  2.     Defense counsel, members of his or her law firm, the defendant, and the

 8 investigator(s) shall not permit any person access of any kind to the PROTECTED MATERIALS, except

 9 as set forth below.

10                  3.     The following individuals may examine the PROTECTED MATERIALS for the

11 sole purpose of preparing the defense of the defendant and for no other purpose:

12                         a)      counsel for defendant;

13                         b)      members of defense counsel’s law office who are assisting with the

14                                 preparation of defendant’s defense;

15                         c)      defendant, but only in the presence of defense counsel or another authorized

16                                 person listed in this paragraph (defendant may not take or maintain the

17                                 PROTECTED MATERIALS or copies thereof); and

18                         d)      paralegals, law clerks, discovery coordinators, investigators and/or experts

19                                 (including mitigation experts) retained by defendant or assigned by the

20                                 Court to assist in the defense of this matter (the individuals in this subsection

21                                 (d) may obtain copies of the PROTECTED MATERIALS so long as they

22                                 secure them pursuant to the requirements of this Protective Order).

23          If defense counsel determines that additional persons are needed to review the PROTECTED

24 MATERIALS, he or she must obtain a further order of the Court before allowing any other individual to

25 review the materials. Such a request to the Court will only occur after conferring with the government.

26 In the event the parties agree to the additional person or persons, it shall be documented in writing with

27 no need for further involvement of the Court. If the parties cannot agree, defense counsel will make its

28 motion to the Court on sufficient notice to the government so that it may assert its objection.
     PROTECTIVE ORDER
     5:18-CR-612-EJD                                      2
                Case 5:18-cr-00612-EJD Document 14 Filed 01/31/19 Page 3 of 6




 1                  4.      In addition to defendant having access to the PROTECTED MATERIALS in the

 2 manner provided for in paragraph 2(c) above, any incarcerated defendant may have access to the

 3 PROTECTED MATERIALS as follows:

 4                       a. Defense counsel may load the PROTECTED MATERIALS onto a laptop computer

 5                          that meets the specifications outlined below (an “Approved Laptop”) and provide

 6                          an Approved Laptop to the in-custody defendant on a date that he is scheduled to

 7                          be placed in a special location by the U.S. Marshals or jail staff for the purpose of

 8                          reviewing the PROTECTED MATERIALS on an Approved Laptop. The special

 9                          location shall be an isolated room or jail cell where the defendant may not have any

10                          contact with other inmates.        The defendant shall be permitted to review the

11                          PROTECTED MATERIALS on an Approved Laptop for his scheduled date and

12                          the Approved Laptop must be retrieved by defense counsel (or designated

13                          paralegal) at the end of that day at a time specified by the jail in coordination with

14                          the U.S. Marshals. Any notes taken by the defendant during his review of the

15                          PROTECTED MATERIALS on an Approved Laptop must be made electronically

16                          on an Approved Laptop. No writing instrument or paper will be provided to the

17                          defendant while he is using an Approved Laptop and he is prohibited from making

18                          any notes about the PROTECTED MATERIALS except on an Approved Laptop.

19                          The defendant shall not be allowed to bring any writing instrument or paper into

20                          the location where the defendant is allowed to review PROTECTED MATERIALS

21                          on an approved laptop.

22                       b. It is expected that the U.S. Marshals and the jail will coordinate a schedule whereby

23                          an incarcerated defendant will be permitted sufficient time to review the

24                          PROTECTED MATERIALS on an Approved Laptop.2

25

26
            2
27          The expectations recounted in this paragraph are based on similar accommodations made by the
   U.S. Marshals and the Santa Clara County Jail in separate cases. This agreement does not bind the U.S.
28 Marshals or any jail, but the parties will use their best efforts to reach the expected results outlined in this
   paragraph.
     PROTECTIVE ORDER
     5:18-CR-612-EJD                                       3
                Case 5:18-cr-00612-EJD Document 14 Filed 01/31/19 Page 4 of 6




 1                      c. The Approved Laptops shall have no internet or wireless capabilities.            The

 2                         Approved Laptops must not have any discs, CD-ROMs, electrical cords, or other

 3                         peripheral devices attached to them or included with them when they are provided

 4                         to incarcerated defendants.       The Approved Laptops must comply with all

 5                         requirements and specifications set forth by the jail and the United States Marshals.

 6                 5.      A copy of this Order shall be maintained with the PROTECTED MATERIALS at

 7 all times.

 8                 6.      All individuals other than defense counsel and defendant who receive access to the

 9 PROTECTED MATERIALS, prior to receiving access to the materials, shall sign a copy of this Order

10 acknowledging that:

11                         a)     they have reviewed the Order;

12                         b)     they understand its contents;

13                         c)     they agree that they will only access the PROTECTED MATERIALS for

14                                the purposes of preparing a defense for defendant; and

15                         d)     they understand that failure to abide by this Order may result in sanctions

16                                by this Court.

17 These signed copies shall be maintained by counsel for the parties and shall be made available upon

18 request under seal to the Court.

19                 7.      No other person shall be allowed to examine the PROTECTED MATERIALS

20 without further order of the Court. Examination of the PROTECTED MATERIALS shall be done in a

21 secure environment which will not expose the materials to other individuals not listed above.

22                 8.      The PROTECTED MATERIALS may be duplicated to the extent necessary to

23 prepare the defense of this matter. Any duplicates will be treated as originals in accordance with this

24 Order.

25                 9.      In addition to the undersigned and named parties, this Order shall bind any new

26 counsel for the defendant who later appear in this case.

27

28
     PROTECTIVE ORDER
     5:18-CR-612-EJD                                     4
               Case 5:18-cr-00612-EJD Document 14 Filed 01/31/19 Page 5 of 6




 1                  10.     If the PROTECTED MATERIALS are attached to any pleadings or other court

 2 submissions, the PROTECTED MATERIALS and any pleadings or submissions referencing those

 3 materials shall be filed or lodged under seal.

 4                  11.     The defense team shall return the PROTECTED MATERIALS (and any duplicate

 5 copies of the same) to the United States fourteen calendar days after any one of the following events,

 6 whichever is latest in time, occurs: dismissal of all charges against the defendant; defendant’s acquittal by

 7 court or jury; or the conclusion of any direct appeal.

 8                  12.     After the conclusion of proceedings in the district court or any direct appeal in the

 9 above-captioned case, the United States will maintain a copy of the PROTECTED MATERIALS. The

10 United States will maintain the PROTECTED MATERIALS until the time period for filing a motion

11 pursuant to 28 U.S.C. § 2255 has expired. After the statutory time period for filing such a motion has

12 expired, the United States may destroy the PROTECTED MATERIALS. In the event defendant is

13 represented by counsel and files a motion pursuant to 28 U.S.C. § 2255, the United States will provide

14 that counsel with a copy of the PROTECTED MATERIALS under the same restrictions as trial and direct

15 appeal defense counsel. Defendant’s attorney in any action under 28 U.S.C. § 2255 shall return the same

16 materials fourteen calendar days after the district court’s ruling on the motion or fourteen calendar days

17 after the conclusion of any direct appeal of the district court’s denial of the motion, whichever is later.

18

19                                                          DAVID L. ANDERSON
                                                            United States Attorney
20

21 Dated: January 31, 2019                                         /s/
                                                            KATHERINE GRIFFIN
22                                                          Assistant United States Attorney
23

24
     Dated: January 31, 2019                                      /s/
25                                                          GEORGE BOISSEAU
                                                            Counsel for JOHN MAGAT
26

27

28
     PROTECTIVE ORDER
     5:18-CR-612-EJD                                      5
               Case 5:18-cr-00612-EJD Document 14 Filed 01/31/19 Page 6 of 6




 1          PURSUANT TO STIPULATION, IT IS SO ORDERED that disclosure of the above-described

 2 materials shall be restricted as set forth above.

 3

 4 DATED: _____________________,
             1/31                2019
                                                       HON. EDWARD J. DAVILA
 5
                                                       United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PROTECTIVE ORDER
     5:18-CR-612-EJD                                   6
